Citation Nr: 0824318	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center/Fee Processing 
Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for or payment of unauthorized 
medical expenses incurred from December 10-11, 2004.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center/Fee Processing Center (VAMC) in 
Canandaigua, New York.


FINDINGS OF FACT

1.  The veteran was treated from December 10, 2004, to 
December 11, 2004, at the Newark Wayne Community Hospital.

2.  The VAMC issued a letter to the Newark Wayne Community 
Hospital (NWCH) and the veteran on February 22, 2005, 
requesting additional information and medical records.

3.  Neither the requested information nor a request for 
additional time to submit the information was received by 
VAMC within 30 days of the February 22, 2005, request..


CONCLUSION OF LAW

The criteria for reimbursement for or payment of unauthorized 
medical expenses incurred from December 10-11, 2004 are not 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1008 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement of unauthorized medical 
expenses incurred from December 10-11, 2004.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, with respect to entitlement under 38 U.S.C.A. § 
1728, the claim is being denied as a matter of law, and VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  

With respect to entitlement under 38 U.S.C. § 1725, the Board 
finds that any notice errors with respect to the information 
and evidence needed to substantiate a claim are harmless and 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
Notably, the Board observes that the pertinent information, 
i.e., the evidence needed and the time limit for submitting 
such evidence, was conveyed to the Newark Wayne Community 
Hospital and to the veteran in a February 22, 2005, letter.  
The Board finds that a reasonable person could be expected to 
understand from that letter what information and evidence was 
required to substantiate the claim.

The veteran's representative has asserted that VA failed in 
its duty to assist the veteran; however, VA contacted the 
veteran and the holder of the records in question and 
informed them of the records needed, and of the precise time 
limit within which those records must be submitted.  The 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, there is a strict regulatory time limit for responding 
to requests for records.  There is no additional assistance 
that VA could have provided in this case.  

Legal Criteria

Payment of or reimbursement for the expenses of care, not 
previously authorized in a private or public (or Federal) 
hospital not operated by the Department of Veterans Affairs, 
or of any medical services not previously authorized 
including transportation may be paid on the basis of a claim 
timely filed under the following circumstances:

(a) For veterans with service-connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service- connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability;

(4) For any illness, injury, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

Payment of or reimbursement for expenses incurred as a result 
of emergency treatment for non-service-connected disabilities 
in non-VA facilities is made only if all of the following 
criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily function, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or the provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals for a denial 
of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002.  




Analysis

Payment Under 38 U.S.C. § 1728

As a preliminary matter, the veteran, through his 
representative, contends in his February 2005 notice of 
disagreement that he is entitled to payment of or 
reimbursement for expenses incurred in connection with 
medical care received from December 10, 2004, to December 11, 
2004, at the NWCH under 38 U.S.C. § 1728.  See 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

In this instance, the veteran fails to satisfy the criteria 
as outlined in 38 C.F.R. § 17.120(a)(3).  The Board 
acknowledges that at the time of his hospital treatment, the 
veteran was in receipt of a total disability rating based on 
individual unemployability, effective from January 26, 2003.  
Internal VA correspondence associated with the veteran's 
claims file indicates, however, that the veteran was not 
permanently and totally disabled, and that his condition was 
scheduled for reassessment in May 2008.  Accordingly, 38 
U.S.C.A. § 1728 is not for application in the current case, 
and the claim is denied on that basis as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Payment Under 38 U.S.C. § 1725

The veteran contends in the alternative that pursuant to the 
Veterans Millennium Health Care and Benefits Act, he is 
entitled to payment of or reimbursement for the 
aforementioned expenses.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1000-17.1008.

At issue here is whether NWCH and the veteran timely provided 
additional evidence as requested by the VAMC in a letter 
dated February 22, 2005.  The Board finds that NWCH and the 
veteran failed to provide the requested information in a 
timely manner; thus, the claim is considered abandoned and 
must be denied.

According to 38 C.F.R. § 17.1004(e), if after reviewing a 
claim, the decision maker (VAMC) determines that additional 
information is needed to make a determination regarding the 
claim, such official will contact the claimant in writing and 
request additional information.  The additional information 
must be submitted to the decision maker within 30 days of 
receipt of the request or the claim will be treated as 
abandoned, except that if the claimant within the 30-day 
period requests in writing additional time, the time period 
for submission of the information may be extended as 
reasonably necessary for the requested information to be 
obtained.

On February 22, 2005, VAMC contacted NWCH and the veteran in 
writing requesting additional information.  NWCH and the 
veteran were informed that if the evidence was not received 
within 30 days of the date of the letter, the claim would be 
deemed abandoned and payment/reimbursement would not be 
considered on the basis of such abandoned claim, or any 
future claim for the same expenses.  NWCH and the veteran 
were also informed about the procedure to obtain an extension 
if the requested information could not have been submitted 
within the 30-day period.  While the information was 
submitted in May 2005, it was not received within 30 days of 
the request and no request for an extension was timely filed.  

Accordingly, payment of or reimbursement for the unauthorized 
medical expenses is not in order.


ORDER

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred from December 10-11, 2004, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


